TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-16-00136-CV



                                        In the Matter of I. P.


  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 391ST JUDICIAL DISTRICT
      NO. D-15-0039-J, HONORABLE THOMAS J. GOSSETT, JUDGE PRESIDING



                             MEMORANDUM OPINION


PER CURIAM

                I.P. appeals his delinquent-child adjudication and disposition after the trial court

found he engaged in two counts of the following delinquent conduct: indecency with a child by

contact. See Tex. Penal Code § 21.11(a)(1). I.P.’s court-appointed attorney has filed a motion to

withdraw supported by a brief concluding that the appeal is frivolous and without merit. See Anders

v. California, 386 U.S. 738 (1967). In his brief, counsel certifies that in his professional opinion the

case presents “no arguable points of error.” Based on our review of the record filed by appellant,

however, we find an arguable appellate issue exists as to the sufficiency of the evidence supporting

the trial court’s finding beyond a reasonable doubt that I.P.’s contact with the child was “committed

with the intent to arouse or gratify the sexual desire of any person” such that it constituted “sexual

contact.” See Tex. Penal Code § 21.11(c). We conclude that this issue merits further briefing. See

Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005).
               We may not address the merits of any arguable ground for appeal until the issue has

been briefed by new counsel. Id. Accordingly, this appeal is abated. The trial court is instructed

to appoint substitute counsel to file a brief developing the arguable issue we have identified as well

as any other issue that counsel deems meritorious. See Stafford v. State, 813 S.W.2d 503, 511 (Tex.

Crim. App. 1991). Present counsel’s motion to withdraw is granted. See id. A copy of the order

appointing substitute counsel shall be forwarded to this Court no later than November 4, 2016.

Substitute counsel’s brief will be due no later than thirty days after the date of appointment.



Before Justices Puryear, Pemberton, and Field

Abated

Filed: October 20, 2016




                                                  2